DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

June 26, 2015

FROM:

Vikki Wachino, Director
Center for Medicaid and CHIP Services

SUBJECT:

Coverage of Housing-Related Activities and Services for Individuals with
Disabilities

This Informational Bulletin is intended to assist states in designing Medicaid benefits, and to
clarify the circumstances under which Medicaid reimburses for certain housing-related activities,
with the goal of promoting community integration for individuals with disabilities, older adults
needing long term services and supports (LTSS), and those experiencing chronic homelessness 1.
Consistent with statute, CMS does not provide Federal Financial Participation (FFP) for room
and board 2 in home and community based services, 3 but can assist states with coverage of certain
housing-related activities and services.
This Bulletin underscores CMS’ commitment to help states expand home and community-based
living opportunities consistent with the Affordable Care Act, the implementation of the Home
and Community Based Services (HCBS) settings final rule governing Medicaid’s 1915(c) HCBS
Waiver program, 1915(i) HCBS State Plan Option, and 1915(k) Community First Choice State
Plan Option 4, as well as the Americans with Disabilities Act and the Supreme Court’s decision in
Olmstead v. L.C. 5 The information in this Bulletin is based on evidence from studies
demonstrating that providing housing-related activities and services facilitates community
integration and is cost effective. This Bulletin is also intended to help states design benefit
programs that acknowledge the social determinants of health, and contribute to a holistic focus
on improvement of individual health and wellness.
Describing Housing-Related Activities and Services
Most broadly, housing-related activities include a range of flexible services and supports
available to individuals with disabilities and older adults needing LTSS, as well as collaborative
efforts among key Medicaid and housing agency staffs and stakeholders. In recent years, the
1

CMS and SAMHSA are working on providing additional guidance to clarify the circumstances under which Medicaid
reimburses for certain housing-related activities and services for persons experiencing chronic homelessness.
2
Room and board also includes capital funds used for new construction or rehabilitation of housing.
3
There are two exceptions that are described in the paragraph on 1915(c) waivers on page 5.
4
Final Rule - CMS 2249-F – 1915(i) State Plan Home and Community-Based Services, 5-Year Period for Waivers, Provider
Payment Reassignment, Setting Requirements for Community First Choice, and CMS 2296-F 1915(c) Home and CommunityBased Services Waivers, published January 10, 2014, available at http://www.medicaid.gov/HCBS
5
Americans with Disabilities Act and as interpreted in the U.S. Supreme Court’s 1999 decision in Olmstead vs. L.C (Olmstead).
For details: Statement of the Department of Justice on Enforcement of the Integration Mandate of Title II of the Americans with
Disabilities Act and Olmstead v. L.C. http://www.ada.gov/Olmstead/q&a_Olmstead.htm

Page 2-CMCS Informational Bulletin

Money Follows the Person (MFP) rebalancing demonstration program 6 and the Real Choice
Systems Change grants 7 have provided successful models for Medicaid-supported housingrelated activities and services, particularly for individuals transitioning out of institutions.
Housing-related activities and services are: (1) Individual Housing Transition Services - services
that support an individual’s ability to prepare for and transition to housing; (2) Individual
Housing & Tenancy Sustaining Services - services that support the individual in being a
successful tenant in his/her housing arrangement and thus able to sustain tenancy; and (3) Statelevel Housing Related Collaborative Activities - services that support collaborative efforts across
public agencies and the private sector that assist a state in identifying and securing housing
options for individuals with disabilities, older adults needing LTSS, and those experiencing
chronic homelessness. The studies cited below show strong evidence of the benefit of these
services.
This Bulletin identifies how these housing-related activities and services can be incorporated into
a Medicaid benefit design for individuals needing LTSS and in states’ strategies for transforming
systems to achieve optimal community integration. Although the focus of this Bulletin is on
Medicaid reimbursement, other federal resources are also available to states for housing-related
activities, in collaboration with programs funded by the Department of Housing and Urban
Development (HUD), the Department of Agriculture (USDA) and other sources. State Medicaid
agencies can play an important role in convening state program offices and other partners to
identify other non-Medicaid funded sources to support these activities and to collaborate in
HCBS systems transformation.
The Case for Housing-Related Activities and Services
Research has demonstrated successful community integration for individuals in need of long
term services and supports (LTSS) that receive housing-related services. Some of these studies
and their results include:
•

•

6

Under the MFP rebalancing demonstration program, those states providing specific
housing-related services and activities such as employing housing specialists, paying for
one-time moving expenses, and incorporating assistance with searching for housing as a
core function of transition planning had more success and a higher rate of transitioning
individuals out of more costly nursing homes and other institutions and into community
living than those programs without these services. 8
The Real Choice Systems Change grant program showed that building relationships
between state Medicaid agencies and state and local housing organizations and
stakeholders resulted in the capacity to take advantage of other federal and state funding
opportunities to expand community-based housing resources for Medicaid eligible

For information on the MFP program: http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Long-TermServices-and-Supports/Balancing/Money-Follows-the-Person.html
7
For information on Real Choice Systems Change grants: http://www.medicaid.gov/Medicaid-CHIP-Program-Information/ByTopics/Long-Term-Services-and-Supports/Balancing/Downloads/Final-RCSC-Report.pdf
8
Lipson, Debra J., Christal Stone Valenzano, and Susan R. Williams. “What Determines Progress in State MFP Transition
Programs?” National Evaluation of the Money Follows the Person (MFP) Demonstration Grant Program, Report from the Field,
No. 8, Washington DC: Mathematica Policy Research, October 2011.

Page 3-CMCS Informational Bulletin

populations, including new rental assistance funds under the Department of Housing &
Urban Development’s Section 811 Project Rental Assistance program for integrated
supportive housing units. 9
States are increasingly using community-based housing-related services as part of a strategy
when implementing Olmstead plans or settlement agreements to provide integrated community
living opportunities for people exiting institutional or other segregated settings, as well as those
at risk of unnecessary institutionalization due to being inappropriately housed.
Housing Related Activities and Services for the Individual:
Three housing-related activities and services are described in this section. Following this section
is a description of the Medicaid authorities and demonstrations through which states can be
reimbursed for these services.
1. Individual Housing Transition Services:
Housing transition services provide direct support to individuals with disabilities, older adults
needing long term services and supports, and those experiencing chronic homelessness. These
services are:
•

•

•
•
•
•
•

Conducting a tenant screening and housing assessment that identifies the participant’s
preferences and barriers related to successful tenancy. The assessment may include
collecting information on potential housing transition barriers, and identification of
housing retention barriers.
Developing an individualized housing support plan based upon the housing assessment
that addresses identified barriers, includes short and long-term measurable goals for each
issue, establishes the participant’s approach to meeting the goal, and identifies when
other providers or services, both reimbursed and not reimbursed by Medicaid, may be
required to meet the goal.
Assisting with the housing application process. Assisting with the housing search
process.
Identifying resources to cover expenses such as security deposit, moving costs,
furnishings, adaptive aids, environmental modifications, moving costs and other one-time
expenses.
Ensuring that the living environment is safe and ready for move-in.
Assisting in arranging for and supporting the details of the move.
Developing a housing support crisis plan that includes prevention and early intervention
services when housing is jeopardized.

2. Individual Housing & Tenancy Sustaining Services

9

Kehn, Matthew, and Lipson, Debra, “The Real Choice Systems Change Grant: Building Sustainable Partnerships for Housing,”
Final Report, Mathematica Policy Research, March 24, 2104, accessed at: http://www.medicaid.gov/Medicaid-CHIP-ProgramInformation/By-Topics/Long-Term-Services-and-Supports/Balancing/Downloads/Final-RCSC-Report.pdf

Page 4-CMCS Informational Bulletin

This service is made available to support individuals to maintain tenancy once housing is
secured. The availability of ongoing housing-related services in addition to other long term
services and supports promotes housing success, fosters community integration and inclusion,
and develops natural support networks. These tenancy support services are:
•
•
•
•
•
•
•
•

Providing early identification and intervention for behaviors that may jeopardize housing,
such as late rental payment and other lease violations.
Education and training on the role, rights and responsibilities of the tenant and landlord.
Coaching on developing and maintaining key relationships with landlords/property
managers with a goal of fostering successful tenancy.
Assistance in resolving disputes with landlords and/or neighbors to reduce risk of
eviction or other adverse action.
Advocacy and linkage with community resources to prevent eviction when housing is, or
may potentially become jeopardized.
Assistance with the housing recertification process.
Coordinating with the tenant to review, update and modify their housing support and
crisis plan on a regular basis to reflect current needs and address existing or recurring
housing retention barriers.
Continuing training in being a good tenant and lease compliance, including ongoing
support with activities related to household management.

3. State-level Housing Related Collaborative Activities
Several strategic, collaborative activities to assist in identifying and securing housing resources
are:
•
•

•

Developing formal and informal agreements and working relationships with state and
local housing and community development agencies to facilitate access to existing and
new housing resources.
Participating and contributing to the planning processes of state and local housing and
community development agencies, for example, by providing demographic, housing
need, and other relevant data for the populations served by the LTSS agencies, among
other planning activities.
Working with housing partners to create and identify opportunities for additional housing
options for people wishing to transition to community-based housing. This may include
coordinating available housing locator systems and developing and/or coordinating data
tracking systems to include housing.

Medicaid Authorities and Demonstration Programs
States have a number of options under Medicaid and demonstration programs to cover housingrelated services and activities that promote community integration for individuals needing long
term services and supports, particularly individuals transitioning from institutions. Housingrelated services will help states to assist individuals with disabilities in accessing settings that
comply with the new Home and Community Based Services Settings regulations in 42 CFR
§441.530 for 1915(k), §441.301(c)(4) for 1915(c) and §441.710 for 1915(i). Medicaid funds

Page 5-CMCS Informational Bulletin

cannot be used to pay for a Medicaid beneficiary’s room and board in the community. 10
However, the following Medicaid authorities and demonstration programs offer opportunities for
coverage of some of the housing-related activities and services described above. Some
authorities offer greater opportunities for coverage, while others are more limited:
1915(c) HCBS Waivers
States can use the 1915(c) HCBS waiver program to cover some housing-related services. As
part of the waiver case management activity under 1915(c), states can reimburse for housing
transition and tenancy sustaining services, such as: assessing the participant’s housing needs and
presenting options, assisting in securing housing, including the completion of housing
applications and securing required documentation (e.g., Social Security card, birth certificate,
prior rental history), searching for housing, communicating with landlords, coordinating the
move, providing training on how to be a good tenant, and establishing procedures and contacts
to retain housing. Environmental modifications to install necessary accommodations for
accessibility can also be covered. For persons transitioning out of Medicaid funded institutions
or other provider-operated living arrangements to a living arrangement in a private residence
where the person is directly responsible for his or her own living expenses, through CMS
approved 1915(c) waivers, Medicaid can provide FFP to states for the following Community
Transition Services necessary to enable a person to establish a basic household that do not
constitute room and board: security deposits required to obtain a lease on an apartment or home,
set-up fees for utilities or service access, including telephone, electricity, heating and water,
essential household furnishings and moving expenses required to occupy and use a community
domicile, including furniture, window coverings, food preparation items and bed/bath linens, and
services necessary for the individual’s health and safety such as pest eradication and one-time
cleaning prior to occupancy States cannot receive FFP for room and board except for
temporary short-term out of home respite services and for unrelated live-in caregivers. 11
Community Transition Services are furnished only to the extent that they are reasonable and
necessary as determined through the service plan development process clearly identified in the
service plan and only when the person is unable to meet such expense or when the services
cannot be obtained from other sources. Community Transition Services do not include monthly
rental or mortgage expense, food, regular utility charges, and/or household appliances or items
that are intended for purely diversional/recreational purposes.
1915(i) HCBS State Plan Optional Benefit
States can use the 1915(i) state plan service to offer housing-related services similar to those
available in the 1915(c) waiver program such as: assessing the participant’s housing needs and
presenting options, assisting in securing housing, including the completion of housing
applications and securing required documentation (e.g., Social Security card, birth certificate,
prior rental history), searching for housing, communicating with landlords, coordinating the
move, providing training in how to be a good tenant, and establishing procedures and contacts to
10

There are two targeted exceptions to this prohibition that are described in the paragraph on 1915(c) waivers on
page 5.
11
Payment for the room and board for the unrelated live-in caregiver is not available if the participant lives in the
caregiver’s home or in the residence owned or leased by the provider of waiver services.

Page 6-CMCS Informational Bulletin

retain housing. Environmental modifications to install necessary accommodations for
accessibility can also be covered. For persons transitioning out of Medicaid funded institutions
or other provider-operated living arrangements to a living arrangement in a private residence
where the person is directly responsible for his or her own living expenses, through CMS
approved 1915(i) State plan HCBS benefits, Medicaid can provide FFP to states for the
following Community Transition Services necessary to enable a person to establish a basic
household that do not constitute room and board: security deposits required to obtain a lease on
an apartment or home, set-up fees for utilities or service access, including telephone, electricity,
heating and water, essential household furnishings and moving expenses required to occupy and
use a community domicile, including furniture, window coverings, food preparation items and
bed/bath linens, and services necessary for the individual’s health and safety such as pest
eradication and one-time cleaning prior to occupancy. States cannot receive FFP for room and
board except for temporary short-term out of home respite services and for unrelated live-in
caregivers. 12 Community Transition Services are furnished only to the extent that they are
reasonable and necessary as determined through the service plan development process, clearly
identified in the service plan and only when the person is unable to meet such expense or when
the services cannot be obtained from other sources. Community Transition Services do not
include monthly rental or mortgage expense, food, regular utility charges, and/or household
appliances or items that are intended for purely diversional/recreational purposes. Individuals do
not have to meet an institutional level of care to be served through 1915(i), so States can choose
to serve adults with behavioral health issues or others who could not be served under a 1915(c)
waiver. States cannot waive state wideness or limit the number of individuals served.
1915(k) Community First Choice State Plan Optional Benefit
1915(k), also known as Community First Choice (CFC), is a state plan option that reimburses for
person-centered home and community based attendant services and supports in a home and
community based setting. CFC services assist in 1) accomplishing activities of daily living
(ADLs), instrumental activities of daily living (IADLs), and health-related tasks; 2) acquisition,
maintenance, and enhancement of skills for the individual to accomplish ADLs, IADLs, and
health-related tasks; 3) backup systems or mechanisms to ensure continuity of services and
supports; and 4) voluntary training on how to select, manage and dismiss attendants. States can
also provide reimbursement for permissible services and supports linked to an individual’s
assessed need in their person-centered plan. Permissible services and supports are: transition
costs for individuals transitioning from an institution to the community, and/or expenditures that
increase an individual’s independence or substitute for human assistance to the extent that
expenditures would have been made for human assistance. Transition costs could also include
security deposits for an apartment or utilities, purchasing bedding and basic kitchen supplies,
first month’s rent, and other one-time expenses required for the transition from an institution to
community housing.
1915(b) Waivers

12

Payment for the room and board for the unrelated live-in caregiver is not available if the participant lives in the
caregiver’s home or in the residence owned or leased by the provider of waiver services.

Page 7-CMCS Informational Bulletin

Managed care programs can offer individuals with disabilities, older adults needing long term
services and supports (LTSS), and those experiencing chronic homelessness housing-related
activities and services. States may use 1915(b) waivers to authorize a managed care delivery
system through which services that are otherwise coverable under state plan and waiver
programs or are medical, health-related or remedial in nature can be reimbursed, such as
housing-related services. 1915(b)(3) authority permits states to use the savings from services
covered through its 1915(b) waiver to provide additional services to waiver enrollees. These
additional savings may be used to authorize 1915(b)(3) housing-related services specified in this
bulletin for individuals to identify, transition to, and sustain their housing.
1905(a) State Plan Services
Targeted case management (TCM) services provided under the Medicaid State Plan and
described at 42 CFR §440.169, may be beneficial for individuals transitioning from institutions
and/or trying to obtain or maintain their community housing arrangement. TCM services are
defined as services furnished to assist individuals in gaining access to needed medical, social,
educational, and other services. TCM is a specific service under the state plan that is targeted to
specific populations, as determined by the state. As part of identifying the total needs of an
eligible individual, targeted case management can include linking the individual to needed
housing resources, activities to help an individual find housing, and assisting with identifying
resources to support the participant to maintain housing during a crisis.
Section 1115 Research and Demonstration Programs
Section 1115 of the Social Security Act gives the Secretary of HHS authority to approve
experimental, pilot, or demonstration projects that further the objectives of Medicaid and the
Children’s Health Insurance Program (CHIP). These demonstrations give states additional
flexibility to design and improve their programs, to demonstrate and evaluate policy approaches,
such as using innovative service delivery systems that improve care, increase efficiency, and
reduce costs. Some section 1115 demonstrations include housing-related services consistent
with the statutory authorities described in this bulletin. For example, states can provide services
to individuals already in the community, by helping the individual problem solve, advocate with
landlords, access community resources to assist with back rent, and assist individuals to
complete forms for subsidized housing. For people leaving institutions, states assist with
locating housing, completing forms for subsidies, moving, and household set ups. In general,
section 1115 demonstrations are approved for a five-year period and can be renewed, typically
for an additional three years. Demonstrations must be “budget neutral” to the federal
government, which means that during the course of the project federal Medicaid expenditures
will not be more than federal spending without the demonstration.
Money Follows the Person Rebalancing Demonstration
For states participating in the MFP Rebalancing Demonstration Grant, the grant provides an
opportunity for states to offer housing-related services to individuals transitioning from
qualifying institutions to qualifying home and community based settings. Most MFP programs
have hired and/or contracted with housing specialists, housing coordinators, transition

Page 8-CMCS Informational Bulletin

coordinators, and case/care managers to provide an array of housing-related services and
activities. These include state-level housing related collaborative activities to create, identify and
secure affordable, accessible, rental housing resources that meet MFP qualified residence
requirements. In collaboration with housing agencies, landlords, and developers, MFP programs
have also funded housing-related transition services to assist individuals in locating, applying for
and moving into housing, as well as housing stabilization, tenancy supports and services related
to assisting individuals remain in their housing.
State Examples
States that have used the various opportunities noted above to fund housing-related services and
activities include:
•

MFP program:
o Washington State’s Roads to Community Living program uses MFP
administrative and demonstration services funds to support housing-related
transition and sustaining services, as well as collaborative efforts across human
service agencies and with state and local housing agencies to develop housing
resources.
o Texas has used MFP administrative funding in collaboration activities with state
housing and local agencies.

•

Some states have used 1915(b) waivers to cover housing-related services for housing
transition and to sustain housing for individuals:
o Iowa’s Behavioral Health Waiver
o Michigan’s Specialty Inpatient Health Plans, Children with Serious Emotional
Disturbances, and Children’s Waiver Program Waivers
o North Carolina’s Cardinal Innovations Waiver
o Wisconsin’s Family Care Waiver
o Nebraska’s Health Connection Waiver
o Ohio’s Integrated Care Delivery System Waiver

•

Transition to Housing, Crisis Intervention and Housing Stabilization provided under
1915(c) waiver authority in Louisiana enables individuals who are transitioning into a
unit, including those transitioning from institutions, to secure their own housing. It also
provides assistance at any time the individual’s housing is placed at risk (e.g., eviction,
loss of roommate or income). The service includes the following components:
o Conduct a housing assessment identifying individual’s preferences related to
housing and needs for support to maintain housing, budgeting for housing/living
expenses, accessing sources of income necessary for rent, home management,
establishing credit and understanding and meeting obligations of tenancy.
o Assist individual to view and acquire housing, secure supporting documents,
completing/submitting applications, securing deposits, locate furnishings.
o Develop an individualized housing support plan based upon the housing
assessment.

Page 9-CMCS Informational Bulletin

o Participate in the development of the plan of care, incorporating elements of the
housing support plan.
o Communicate with the landlord or property manager regarding the individual’s
disability, accommodations needed, and components of emergency procedures
involving the property manager.
For More Information
CMS is committed to assisting states in providing housing-related services and activities and to
expand home and community-based living opportunities. Please contact Martha Egan at
martha.egan@cms.hhs.gov for questions about this Bulletin.

